Opinion by
Judge Hargis:
At the time of the sale and conveyance by Wilson to Woodford of the land alleged to embrace the lot in dispute, the appellee, Young, was in the actual adverse possession of it claiming under deed from Turley and wife. To constitute actual adverse possession within the meaning of the laws of champerty it is not necessary to reside on the land. It is sufficient if the land is controlled or occupied and acts of possession done upon or in connection with it, under a valid claim based upon a deed made in pursuance of a purchase from one who has actual possession. Gen. Stat. 1881, ch. 24, § 3, Lillard v. McGee, 3 J. J. Marsh. (Ky.) 549.
According to Gen. Stat. 1881, ch. 11, §2, the sale or conveyance by Wilson to appellant was null and void, and it was not necessary to rely in the pleadings upon the facts constituting the sale or conveyance of the lot champertous; such facts could be proved by the evidence given under the general issue. Gen. Stat. 1881, ch. 11, §4. The issue formed by the pleadings was substantially the same as the general issue at common law, and the evidence established the actual adverse possession of the lot to be in appellee at the time of *110the sale by Wilson to appellant, and whether covered by the deed or bond is immaterial, for in either case the sale was void as against the appellee.

Reid & Stone, for appellant.

B. /'. Peters, for appellee.
As this view of the case settles it in favor of appellee, whatever may be the position of the lots with reference to. the various interests sold and conveyed by the different vendors and vendees from Mrs. Laughlin down, it is not necessary to enter the discussion as to what deed or bond really embraces it.
The judgment is therefore affirmed.